Citation Nr: 0401360	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for bilateral 
hearing loss disability.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability has been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  The veteran's left ear hearing loss disability has been 
shown by competent evidence to be causally related to the 
veteran's active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred 
in active wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, a January 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as his and the VA's 
development responsibilities.  As such, VA's duty to notify 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board observes that recent legislation 
authorizes the VA to make a decision prior to the expiration 
of the one-year VCAA notice period.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records, as well as a VA medical examination report.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

Factual Background

The service medical records reveal that the veteran was 
afforded an audiometric evaluation in conjunction with his 
service enlistment examination in April 1966. 


The reported pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)

-5 (0)
LEFT
-5 (10)
0 (10)
5 (15)

15 (20)

Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967.  In July 1966, the VA adopted the ISO standard, which 
is the standard applied in 38 C.F.R. § 3.385.  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.

The examiner indicated that the veteran's ears were normal.

The service medical records reveal that the veteran was again 
afforded an audiometric evaluation on his separation 
examination in January 1970.  The reported pure tone 
thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
15
15
15
LEFT
10
0
0
15
30
20

On the report of medical history, the veteran denied ever 
having had or currently having hearing loss.  The examiner 
reported that the veteran's ears were normal.

The remaining service medical records are negative for 
complaints or findings pertaining to bilateral hearing loss 
disability.

The record reflects that the veteran was afforded an 
audiometric evaluation by the VA in December 1998.  The 
reported pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
70
85
LEFT
10
0
55
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The examiner noted that the veteran reported a 30-year 
history of hearing loss and that he had experienced noise 
exposure in the military and as a civilian construction 
worker.  The examiner's impression was bilateral moderate to 
severe high frequency sensorineural hearing loss.

On the authorized VA audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
50
75
95
LEFT
5
5
55
75
85







Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.

The examiner diagnosed the veteran with noise induced 
bilateral high frequency sensorineural hearing loss.  The 
examiner noted that a "mild sensorineural hearing loss was 
documented at 6,000 Hertz during the departure examination, 
which was more likely than not caused from being exposed to 
loud noises while serving in the military."  The examiner 
further commented that "current hearing loss is more likely 
than not complicated by occupational noise exposure and age 
related factors."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2003).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The veteran contends that he incurred bilateral hearing loss 
disability in service due to exposure to noise trauma while 
working next to an airstrip where jets were constantly taking 
off and landing.  The veteran's DD Form 214 establishes the 
veteran served in the U.S. Air Force in vehicle maintenance.  
As such, the Board finds that his contentions are consistent 
with the circumstances of his military service.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The record establishes that hearing loss disability for VA 
purposes was not demonstrated on examination for entrance 
into service, nor on examination for separation from service.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) stated in Hensley v. Brown, 5 Vet. App. 155, 
160 (1993), that "...section 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service...Therefore, when audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  The 
Board finds that the evidence of record is in equipoise in 
this regard, and as such, with resolution of doubt in the 
veteran's favor, supports a finding of entitlement to service 
connection for bilateral hearing loss disability.

The Board notes that the service medical records reveal no 
change in hearing ability on separation examination, as 
compared to entrance examination findings, at 500 Hertz, in 
both ears, and at 1000 Hertz in the right ear.  Indeed, there 
was demonstrated improvement in hearing ability at 1000 Hertz 
in the left ear, and at 2000 Hertz in both the left and right 
ears, on separation examination as compared to findings on 
entrance examination.  Significantly, however, the reported 
audiogram findings on separation examination demonstrated a 
worsening of hearing ability in both ears at 4000 Hertz.  
Specifically, the record establishes that there was a 15 
decibel increase in the pure tone threshold level at 4000 
Hertz in the right ear on separation examination as compared 
with that on entrance examination, and a 10 decibel increase 
in the pure tone threshold level at 4000 Hertz in the left 
ear on separation examination as compared with that on 
entrance examination.  There is no indication in the record, 
by competent evidence, that such worsening represented other 
than a clinically significant change in hearing ability.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In the 
absence of such evidence, such worsening may not be held to 
be clinically insignificant.  38 C.F.R. § 3.102.

Current hearing loss disability for VA purposes has been 
demonstrated by VA examinations in December 1998 and October 
2002.  The Board notes that on clinical evaluation in October 
2002, the VA examiner opined that a mild sensorineural 
hearing loss was demonstrated at 6000 Hertz on the separation 
examination which was more likely than not caused from being 
exposed to loud noises while serving in the military.  Such 
findings at 6000 Hertz are consistent with the findings at 
4000 Hertz.  The examiner's further comment that current 
hearing loss has been complicated by post service factors 
does not negate the previously noted etiological relationship 
between current bilateral hearing loss disability and the 
veteran's military service.  Hence, with resolution of doubt 
in the veteran's favor, the Board finds that competent 
evidence of record supports a finding of entitlement to 
service connection for bilateral hearing loss disability.




ORDER

Service connection for right ear hearing loss disability is 
granted.  

Service connection for left ear hearing loss disability is 
granted.


____________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



